Citation Nr: 0807046	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include osteoarthritis.

2.  Entitlement to service connection for a right knee 
disability, include osteoarthritis.

3.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran had active service from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2004, the Board remanded to case to 
the RO for additional development and to address due process 
issues.  This case is now returned to the Board for further 
appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Initially, the Board notes that in the May 2002 VA 
examination to address the etiology and severity of the 
veteran's PTSD, the examiner noted a history of the veteran 
having been awarded Social Security disability benefits in 
August 2001.  Although this matter was remanded in July 2004, 
the Social Security Administration records were not obtained 
and associated with the appellate record.     

In addition the Board notes that the most recent VA 
examination addressing the severity of the veteran's PTSD was 
this examination of May 2002.  As this examination is nearly 
7 years old, another examination is necessary to address the 
current severity of the veteran's symptoms.

Regarding the issues of service connection for the bilateral 
knee disorders, the Board finds that an orthopedic 
examination should be undertaken to address the etiology of 
these disorders to include review of any additional evidence 
obtained from the Social Security Administration.  

Additionally, the Board notes that this matter was previously 
remanded to allow the examiner to consider whether the 
veteran's repeated helicopter jumps and airplane jumps during 
combat related service could have caused his knee problems, 
and to also consider the significance of a May 2002 private 
record which reported several orthopedic injuries suffered by 
the veteran as a result of his past occupation in the rodeo.  
The veteran is noted to have denied ever having worked as a 
rodeo rider and there is no additional evidence of the record 
to suggest that he ever engaged in such activity or 
occupation.  The examiner who conducted the December 2005 
examination was noted to be unable to provide an etiology 
opinion as to either knee disorder in light of what the 
examiner described as a discrepancy between the evidence 
regarding whether he was in the rodeo.  The Board also notes 
that the examiner did not review the claims file prior to 
providing the examination report, although she did provide a 
notation after the examination that the claims file was 
reviewed.  Unless there is additional evidence obtained from 
the Social Security Administration, or from any other records 
obtained that verify that the veteran did work as a rodeo 
rider after service, it should be considered that the 
notation of such an injury in the May 2002 record was likely 
in error in light of the overwhelming evidence that fails to 
show such an occupation and the veteran's denials of the 
same.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007)and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2005)) is fully 
satisfied.  

(a) The AOJ must send the veteran a 
corrective notice addressing the 
increased rating claim, that explains (1) 
the information and evidence not of 
record needed to establish an initial 
disability rating and an effective date, 
if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra, (2) that he can submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (3) generally, the criteria 
necessary for entitlement to a higher 
disability rating, (4) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (5) 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra. 

(c) The notices regarding both the  
service connection and increased rating 
issues must also (1) inform the veteran 
of what he needs to provide; (2) what 
information VA has or will provide; and 
(3) request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for claimed bilateral knee 
disorders since his discharge from 
service and for his service-connected 
PTSD since 2004.  After securing the 
necessary release(s), the AOJ should 
obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

4.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the veteran's claimed disabilities of the 
left and right knees.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic disability affecting the left 
and/or right knee?  If so, is it at least 
as likely as not that any current 
disorder of the left or right knee began 
in service or became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
medical records as well as the veteran's 
contentions of multiple jumps from 
helicopters and airplanes during combat 
status, as he is confirmed to have been 
in combat.  Regarding whether any post-
service incident is said to have caused a 
disorder in either knee, the examiner 
should only consider possible 
participation in rodeo activities only if 
additional records besides the May 2002 
private record confirm such participation 
which the veteran has denied.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation of what the 
assigned score represents.  In addition, 
the examiner should state an opinion as 
to the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

6.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



